ICJ_102_SovereigntyPulau_IDN_MYS_1999-09-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 14 SEPTEMBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 14 SEPTEMBRE 1999
Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia), Order of 14 September 1999,
1 C.J. Reports 1999, p. 1012

Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Malaisie), ordonnance du 14 septembre 1999,
CLS. Recueil 1999, p. 1012

 

Sales number
ISSN 0074-4441 N° de vente: 749
ISBN 92-1-070821-0

 

 

 
14 SEPTEMBER 1999

ORDER

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALA YSIA)

SOUVERAINETÉ SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONÉSIE/MALAISIE)

14 SEPTEMBRE 1999

ORDONNANCE
1012

COUR INTERNATIONALE DE JUSTICE

ANNEE 1999 1999
14 septembre
Rôle général

14 septembre 1999 n° 102

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, Koroma, M7 HicGins, MM. PARRA-
ARANGUREN, KOOLMANS, REZEK, juges: M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu le compromis entre les deux Parties, signé à Kuala Lumpur le
31 mai 1997 et entré en vigueur le 14 mai 1998,

Vu l'ordonnance du 10 novembre 1998, par laquelle la Cour, eu égard
aux dispositions du paragraphe 2 de l’article 3 dudit compromis, a fixé
respectivement au 2 novembre 1999 et au 2 mars 2000 les dates d’expira-
tion des délais pour le dépôt d’un mémoire et d’un contre-mémoire par
chacune des Parties;

Considérant que, le 18 août 1999, les agents des deux Parties ont
adressé à la Cour une lettre conjointe ainsi libellée:
PULAU LIGITAN ET PULAU SIPADAN (ORDONNANCE 14 IX 99) 1013

«les Parties estiment que le délai de quatre mois prévu par [le]
compromis pour le dépôt simultané des contre-mémoires ne leur
laisse pas suffisamment de temps pour traiter des questions qui
peuvent être soulevées dans les différents mémoires. En conséquence,
les Parties sont convenues de demander conjointement le report de
quatre mois, jusqu’au 2 juillet 2000, de la date d’expiration du délai
pour le dépôt des contre-mémoires. Pour le reste, le compromis
demeure inchangé, de même que la date fixée pour le dépôt des
mémoires.

Les Parties seraient reconnaissantes à la Cour de bien vouloir
prendre acte de la présente demande conjointe et de modifier l’ordon-
nance de façon à reporter au 2 juillet 2000 la date d’expiration du
délai pour le dépôt des contre-mémoires»;

Compte tenu de l’accord des Parties,

Reporte au 2 juillet 2000 la date d’expiration du délai pour le dépôt

d’un contre-mémoire par chacune des Parties;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la

Paix, à La Haye, le quatorze septembre mil neuf cent quatre-vingt-dix-
neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République d’Indonésie et au Gouvernement de la Malaisie.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
